Works, J.
The petition for rehearing is denied, but upon a more careful examination of the bill of sale from the defendant to the plaintiff, for the property in controversy, we are of the opinion that it should be construed as being a bill of sale to him individually, and not as *273administrator. The reference to him should be regarded as descriptive of the person. Therefore if it be made to appear on a second trial, as claimed in the petition for rehearing, that the plaintiff paid and satisfied the judgment held by the estate, and the bill of sale was given in consideration of such payment, it had the effect to vest the title to the property in him if all other things necessary to pass title to personal property were performed.
Beatty, C. J., Sharpstein, J., Paterson, J., Thornton, J., and McFarland, J., concurred.